Citation Nr: 1756197	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  07-19 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent prior to February 20, 2012, and greater than 20 percent from February 20, 2012, for lumbosacral strain.  

2.  Entitlement to a disability rating greater than 10 percent for left knee retropatellar pain syndrome. 

3.  Entitlement to a disability rating greater than 10 percent for cervical spine degenerative changes. 

4.  Entitlement to a disability rating greater than 10 percent for hyperthyroidism.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1975 to September 1992.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2009, the Veteran withdrew his prior request for a hearing before the Board.

In February 2011, the Board inferred the matter of TDIU and remanded the case for further development.  The case is again before the Board for further appellate proceedings.  In a December 2015 rating decision, the RO denied entitlement to a TDIU, and in a January 2017 rating decision, the RO continued its previous denial of entitlement to a TDIU. Though the Veteran did not submit a notice of disagreement against the December 2015 rating decision, and though to this date the Veteran has not submitted a notice of disagreement against the January 2017 rating decision, the matter of entitlement to TDIU must still be considered in conjunction with the claims for increased compensation currently on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a TDIU claim is a component of an increased rating claim).  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.

The issues of entitlement to increased evaluations for the left knee disability and the lumbar spine disability, and entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the entire period on appeal, the Veteran's cervical spine disability is manifested by pain, stiffness, and forward flexion of the cervical spine limited to greater than 15 degrees but not greater than 30 degrees due to pain on motion and stiffness; but, forward flexion of the cervical spine limited to 15 degrees or less; ankylosis; or incapacitating episodes, are not shown.  

2.  During the entire appeal period, the Veteran's thyroid disability is manifested by at worse hyperthyroidism that requires continuous medication for control, or by at worse hyperthyroidism that resolved and progressed to hypothyroidism that requires continuous medication for control.  


CONCLUSIONS OF LAW

1.  During the entire appeal period, the criteria for an increased disability rating of 20 percent, but no more, for the cervical spine disability have been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2017).  

2.  During the entire appeal period, the criteria for a disability rating greater than 10 percent for the service-connected thyroid disability have not been met or nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.119, Diagnostic Code 7900, 7903 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with Prior Remand

In February 2011, the Board remanded the case and directed the AOJ to schedule the Veteran for VA examinations to determine the severity and nature of his thyroid disability and to determine the severity of his cervical spine disability.  The Veteran was afforded such VA examinations in June 2017, and each examiner provided the requested information regarding each disability.  The claim were then readjudicated in a supplemental statement of the case.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board acknowledges that in the Veteran's VA cervical spine examinations (discussed below), the VA examiners each apparently did not consider lay evidence in the claims file in order to render an estimate as to the functional loss due to flare-ups, as prescribed under Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017.  However, in this case, the Veteran consistently reports that the functional impact of his activities on his cervical spine function, such as experiencing increased pain and stiffness at times with activity.  The Board discusses the Veteran's reports of symptoms below, and the Board expressly considers the Veteran's reports of functional loss due to the Deluca factors in further detail, below.  There is no indication in the record or by the Veteran that flare-ups of pain during the appeal period results in such an additional loss of range of motion of the neck such that forward flexion is more nearly limited to 15 degrees or less.  For instance, the Veteran does not report flare-ups that result in any decreased ability to bend his neck forward.  Thus, no estimates regarding additional limitation of forward flexion during flare-ups would be possible based on the Veteran's descriptions of his flare-ups.  For these reasons, it is not necessary to remand to obtain a new VA examination to request the examiner to provide an estimate as to the additional loss of range of motion during a flare-up, because such a remand would not possibly provide new information to indicate that the Veteran's flare-ups of symptoms results in an additional limitation of forward flexion, specifically to include information from the Veteran that indicates that forward flexion is more nearly limited to 15 degrees or less during a flare-up.   

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

Cervical Spine Evaluation

The Veteran's cervical spine disability is evaluated as 10 percent disabling for the entire appeal period under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237.  The Veteran contends that this disability rating does not accurately depict the severity of his cervical spine disability.  Application of this diagnostic code is proper, as it contemplates the Veteran's cervical spine disability and his symptoms and manifestations per the General Formula for Disease and Injuries of the Spine.  

Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating.  Because the evidence shows objective limitation of motion of the cervical spine, the Veteran's arthritis of the cervical spine will be rated on the basis of limitation of motion under the General Formula.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

When rated based on incapacitating episodes, a 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243.  The medical evidence of record reflects that the Veteran has not had any documented period of bed rest, to include any bed rest of at least 4 weeks duration, that was prescribed by a doctor in the last 12 months at any point during the appeal period.  Thus, an increased rating based on incapacitating episodes is not warranted under DC 5243.  38 C.F.R. § 4.71a.   

Under the General Formula, a 10 percent disability rating is assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.  

Note (1): Objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.  Here, there is no lay contention or medical evidence to show an objective neurological abnormality associated with the cervical spine disability.  For instance, the June 2017 VA examiner and the July 2006 VA examiner each found no objective neurological impairments, including radiculopathy, associated with the cervical spine disability.  Also, in an April 2012 private examination by Dr. K., the Veteran denied a history of neurological deficits associated with the cervical spine disability, and Dr. K. found no neurological abnormalities of the upper extremities associated with the cervical spine.  Accordingly, no separate rating is warranted for any objective neurological abnormality associated with the cervical spine disability.

Note (5): Unfavorable ankylosis is a condition in which the entire cervical spine or the entire spine is fixed in flexion or extension, and the ankylosis results in more or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.  

The Board acknowledges that the Veteran reported in a February 2007 notice of disagreement that during various movements and situations, his neck disability will cause extreme pain in the upper torso to the extent that movement is not possible in the upper torso or neck and head.  This occurs spontaneously during walking, turning or twisting of the upper body or just from sitting up or moving.  When this occurs, he indicated that he is completely incapacitated from any upper body movement until this passes.  The Board acknowledges the Veteran's reported functional impairment of the neck caused by pain on movement and with activity in February 2007.  

However, in the extensive medical and lay evidence of record, such as the evidence further discussed in detail below, there is no indication by the Veteran or by any medical provider that during various movements and situations, such as walking or turning or sitting up, his neck pain results in complete inability to move his neck or similar subjective ankylosis.  The Board also notes that in the May 2007 Form 9, the Veteran reported that his neck disability "makes standing, crouching, bending, lifting extremely painful," but there is no report that his neck is functionally unable to move due to pain.  Indeed, the remaining lay and medical evidence of record reflects that though activities and movements do result in some additional functional loss, such as limited endurance, or some degree of additional limitation of motion, the Veteran still retains the ability to move his neck at all times, including during flare-ups of pain and on examination.  

Because all the remaining objective medical evidence of record and lay reports show that the Veteran is still able to move his neck, the Board finds that the Veteran's report in the February 2007 notice of disagreement reflects brief worsening in severity of the Veteran's neck symptoms, and that the Veteran's overall disability picture is inconsistent with an evaluation higher than 20 percent, which is discussed below.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007)).  The remaining medical evidence, such as the June 2017 VA examination, shows that there is no ankylosis.  Indeed, there is no objective evidence to show that the spine is fixed in flexion or extension or in the neutral position, as the objective evidence consistently shows that the Veteran retains some range of motion.  Accordingly, no increased rating is warranted based on any ankylosis.  

In evaluating any musculoskeletal disability, to include on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, pain on movement, restricted or excess movement of the joint, stiffness, swelling, incoordination, instability of station, disturbance of locomotion, weakness, fatigue, and lack of endurance, to include during flare-ups and with repetitive use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995) (the Deluca factors).  

The Veteran is competent to report his symptoms, and the Board finds that these reports as to his symptoms are credible.  However, the identification of which symptoms may be attributed to the Veteran's cervical spine disability is a medical matter beyond the knowledge of a lay person.  The record does not indicate that the Veteran has medical expertise or training.  Thus, his contentions that all of his reported symptoms can be attributed to his service-connected cervical spine disability are also not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Thus, these lay opinions by the Veteran have no probative value.  

The Board acknowledges that the Veteran subjectively reported that he has severe dizziness associated with the neck disability, as noted in the November 28, 2008 medical report by Dr. K.  However, Dr. K. has not indicated in his reports, to include in the November 2008 report, that the Veteran's symptom of dizziness is medically attributable to his cervical spine disability.  Also, in a September 2006 medical report by Dr. K., Dr. K. noted that the Veteran has subjectively reported pain radiating into the left arm from the neck, pain in the rib cage, and often a stiff neck and often a partially severe dizziness.  In this medical report, Dr. K. noted multiple diagnosed disorders in the Veteran's medical history, including nonservice-connected cardiac disability in 2000.  There is no medical finding reported by Dr. K. that the Veteran has rib cage pain or dizziness that is medically and separately attributable to the neck disability.  On the other hand, the medical evidence of record shows that it is possible to differentiate which symptoms and functional impairments may be attributable to his cervical spine disability during the appeal period.  For instance, the medical evidence shows that no neurological manifestations may be medically attributable to his cervical spine disability.  Therefore, below, the Board will consider only the symptoms shown by the competent medical evidence as being medically attributable to his cervical spine disability in rendering an evaluation for the same during the appeal period.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

During the entire appeal period, the evidence shows that the Veteran's cervical spine disability is manifested by pain, stiffness, and forward flexion of the cervical spine limited to greater to 15 degrees but not greater than 30 degrees due to pain on motion and stiffness.  For instance, on VA examination in June 2017, forward flexion was limited to 30 degrees.  The Veteran reported that increased activity results in increased pain that affects the function of his head movements or turning.  He denied flare-ups of symptoms, however.  On VA examination in September 2016, forward flexion of the cervical spine was limited to 45 degrees, with pain noted on examination, but that the pain does not cause further loss of range of motion.  The Veteran reported that pain in the neck that is worse after strenuous activities, and that his pain limits his physical activities.  He stated that he has flare-ups, in that he has pain in the neck, worse after strenuous activities for a few days, and that his pain in the neck limits certain weight bearing activities such as carrying and lifting heavy items.  The Veteran reported that his neck pain significantly restricts his ability to perform strenuous lifting, bending, and twisting activities.  In a February 2012 private examination by Dr. K., cervical flexion was limited to 37 degrees, with pain at worst beginning at 22 degrees.  The Veteran reported a history of pain in the neck with decreased function of the neck, especially when he is moving his head quickly or looking up.  Dr. K. noted that the Veteran quickly took off his shoes, socks, and parts and shirt, without reports of pain or substitute movements.  In a November 2008 medical report by Dr. K., the Veteran is noted to experience pain and stiffness of the neck.   In a June 2006 examination, the Veteran's cervical spine flexion was limited to 40 degrees on passive range of motion and limited to 35 degrees on active range of motion.  However, there is no indication as to where pain began on range of motion testing.  When considering the factor of pain on motion, the Board finds that the Veteran's limitation of flexion more nearly approximated 30 degrees on active range of motion.  

The Board acknowledges that the Veteran reports of flare-ups of pain during this period, as discussed above, specifically to include during physical activity.  However, even when considering the reported additional functional losses due to flare-ups, and when considering the Deluca factors, the cervical spine range of motion does not equate to or approximate limitation of motion of forward flexion of the cervical spine of 15 degrees or less during the appeal period.  For these reasons, the criteria for an increased disability rating of 20 percent rating have been met or more nearly approximated, the criteria for a rating greater than 20 percent have not been met or approximated during the appeal period.  No other diagnostic code applies.

Thyroid Disability Evaluation

The Veteran's service-connected hyperthyroidism is evaluated as 10 percent disabling for the entire appeal period under 38 C.F.R. § 4.119, DC 7900 (which pertains to hyperthyroidism).  The Veteran contends that this disability rating does not accurately depict the severity of his disability.  Application of this diagnostic code is proper, as it contemplates the Veteran's service-connected diagnosed disability and his symptoms.  

Further, the medical evidence, such as the June 2017 VA examination and the December 2009 VA medical opinion, shows that the Veteran's hyperthyroidism has resolved and progressed to hypothyroidism.  For instance, the June 2017 VA examiner explained that the Veteran's current hypothyroidism is a complication of his hyperthyroidism radio iodine treatment.  The June 2017 VA examiner and the December 2009 VA examiner each explained that the Veteran's hyperthyroidism has resolved and is clinically hypothyroidism.  The medical evidence of record is not clear as to when the Veteran's hyperthyroidism resolved and progressed to hypothyroidism.  Specifically, it is unclear whether the Veteran's hypothyroidism first manifested prior to the appeal period or during the appeal period.  For these reasons, the Board will also apply DC 7903 (which pertains to hypothyroidism) when evaluating whether an increased rating is warranted for the Veteran's service-connected thyroid disability.  No other diagnostic code applies. 

Under DC 7900, a 10 percent rating is warranted for tachycardia, which may be intermittent, and tremor, or; continuous medication required for control. A 30 percent rating is warranted for hyperthyroidism with tachycardia, tremor, and increased pulse pressure or blood pressure. A 60 percent rating is warranted for hyperthyroidism with emotional instability, tachycardia, fatigability, and increased pulse pressure or blood pressure. A maximum 100 percent rating is warranted for hyperthyroidism with thyroid enlargement, tachycardia (more than 100 beats per minute), eye involvement, muscular weakness, loss of weight; and sympathetic nervous system, cardiovascular, or gastrointestinal symptoms.  38 C.F.R. § 4.119.  

Under DC 7903 (pertaining to hypothyroidism), a 10 percent disability rating is warranted for fatigability or continuous medication required for control. A 30 percent disability rating is warranted for fatigability, constipation, and mental sluggishness. A 60 percent disability rating is warranted for muscular weakness, mental disturbance, and weight gain. A 100 percent disability rating is warranted for cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 heart beats per minute), and sleepiness.  38 C.F.R. § 4.119.  

The Veteran is competent to report his observations and symptoms.  However, the identification of thyroid functional impairment and testing thereof, and the identification of which symptoms may be attributed to the Veteran's thyroid condition or to thyroid replacement medication, are medical matters beyond the knowledge of a lay person.  Further, the identification and diagnosis of a cardiac disability is a medical matter beyond the knowledge of a lay person.  The record does not indicate that the Veteran has medical expertise or training.  Thus, his contentions that all of his reported symptoms can be attributed to his service-connected thyroid condition or to his treatment thereof are also not competent evidence.  Similarly, his contention that he has a cardiac defect or cardiac manifestations that are attributable to his thyroid condition is not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Thus, these lay opinions by the Veteran have no probative value.  

The Board acknowledges that the Veteran has provided multiple lay reports during the entire appeal period contending that he has a heart disability and dilative cardiomyopathy (also reported as an enlarged heart) that is attributable to his thyroid condition.  For example, the Veteran contends in a January 2012 email that he has cardiac arrhythmia due to his service-connected hyperthyroidism.  However, in February 2011, the Board denied entitlement to service connection for a heart disability secondary to the Veteran's thyroid disability.  Further, as discussed below, the medical evidence shows that it is possible to differentiate which symptoms and functional impairments may be attributable to his thyroid condition, to include as due to hyperthyroidism and hypothyroidism, or that are separately attributable to the Veteran's nonservice-connected conditions.  The medical evidence also shows that no cardiac manifestations may be medically attributable to his thyroid condition during the appeal period.  The Board will consider only the symptoms shown by the competent medical evidence as being medically attributable to his thyroid condition during the appeal period in rendering an evaluation for the same.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

The Board acknowledges that the Veteran competently and credibly reported, such as in an October 2005 statement, that his medical doctors have told him that he has "developed a heart condition, eye disease, and hypertension secondary to existing problems."  It is unclear when his doctors told him this or whether the doctors had any rationale to support such opinions.  It is also unclear to which existing problems he is referring, specifically whether he is referring to thyroid disability.  On the other hand, the medical evidence during the appeal period is against a finding that the Veteran has any symptoms or functional impairments, other than those described below, that are medically attributable to his thyroid disability.  Again, the Board has denied service connection for a heart disability secondary to the thyroid disability in its February 2011 decision.  In this February 2011 decision, the Board expressly considered the evidence of record showing such alleged heart disability as heart palpitations, ventricular heart rhythm disturbance, dilative cardiomyopathy, and coronary artery disease.  Also, as discussed below, no elevated pulse pressure or blood pressure is shown to be medically attributable to the thyroid disability at any point during the appeal period.  Though there is medical evidence in the 1990s showing "acute active Graves' ophthalmopathy," there is no medical evidence to show any eye disability medically attributable to the thyroid disability during the appeal period.  There is no medical evidence to show that the Veteran's reported psychiatric symptoms, such "manic depression," are medically attributable to his thyroid disability.  The Board also notes that service connection for a psychiatric disability was denied in a September 2008 rating decision.  Again, the Board will consider only the symptoms shown by the competent medical evidence as being medically attributable to his thyroid condition in rendering an evaluation for the same during the appeal period.

During the appeal period, the evidence does show that the Veteran has required daily medication to control his hyperthyroidism or hypothyroidism.  For instance, in his February 2007 notice of disagreement, the Veteran contended that his requirement of daily medication warrants compensation.  It is unclear when the Veteran's hyperthyroidism resolved and progressed and manifested as hypothyroidism; however, the evidence does show medication to control thyroid disability during entire appeal period.  There is also evidence of "sinus tachycardia" attributable to thyroid disability, as shown in an April 2012 report from Dr. B.  However, this tachycardia is at most intermittent, as the other medical evidence does not show tachycardia during the appeal period, as discussed below.  

The preponderance of the evidence is against a finding of any other symptoms or manifestations medically attributable to thyroid disability.  There is no medical evidence or lay report of tremor during the appeal period.  There is no medical evidence of elevated pulse pressure or blood pressure attributable to thyroid disability.  There is also no evidence of constipation, or mental sluggishness that is medically attributable to thyroid disability.  For instance, in a June 2006 VA examination, the VA examiner reported that the Veteran was treated with radioiodine therapy in the 1980s which resulted in bringing his thyroid gland function back to normal. After examination, the June 2006 VA examiner did not indicate that the Veteran had any manifestations, such as tachycardia, tremor, fatigability, constipation, or mental sluggishness, attributable to thyroid disability.  The June 2006 VA examiner noted that the Veteran had regular heart activity and normal heart rate and no signs of tachycardia.  In a September 2007 report by Dr. M., the Veteran was afforded a thyroid assessment, and he was diagnosed with "no residual thyroid after radioiodine therapy in 1984, and euthyroid metabolic state with sufficient hormone substitution."  In an October 2008 report by a cardiologist colleague of Dr. K.'s, it is noted that after a full cardiology workup, there is no tachycardia or syncopes.  The cardiologist also noted that there is no evidence of hypertension.   On VA examination in December 2009, the examiner reviewed the history and examined the Veteran, and the examiner found that the Veteran's thyroid condition had resolved to a chronic hypothyroid condition, medication controlled, with continued low level of thyroid functioning.  The December 2009 found no cardiac condition attributable to thyroid disability during the appeal period.  The Board notes that though the December 2009 VA examiner did note some overall fatigue, it is unclear whether this fatigue is attributable to the Veteran's cardiac disability or to a thyroid disability.

Significantly, on VA examination in June 2017, the examiner opined that the Veteran's hyperthyroidism has progressed to hypothyroidism.  The examiner thus stated that the Veteran does not have any signs or symptoms attributable to hyperthyroidism. As for signs and symptoms attributable to a hypothyroid condition, the examiner stated that the Veteran has continuous medication required for control.  However, the examiner did not mark or note any other symptom of thyroid condition, to include fatigability, constipation and/or mental sluggishness.  The examiner said that he has no current symptoms of hypothyroidism as he is adequately getting replaced for hypothyroidism by thyroid supplement.  

On review, the medical evidence during the appeal period shows that the Veteran's thyroid disability is well controlled by medication.  Significantly, though the evidence shows multiple symptoms and observations during the appeal period, the preponderance of the evidence is against a finding that any such symptoms and observations are medically attributable to the thyroid disability.  

Based on the above evidence, hyperthyroidism or hypothyroidism requires continuous medication during the entire appeal period.  Therefore, the criteria for a 10 percent rating are met either under DC 7900 or under DC 7903 during the entire appeal period.  However, no other symptoms are shown to be medically attributable to the Veteran's thyroid condition during this period, to include tremor, constipation, fatigability, and mental sluggishness.  Thus, the criteria for a rating greater than 10 percent under DC 7900 or DC 7903 have not been met or more nearly approximated.  Accordingly, the currently assigned 10 percent rating is appropriate and an increased rating is not warranted.  

At no point during the appeal period have the criteria for ratings greater than those discussed above been met or approximated.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against a finding that ratings greater than those discussed above are warranted, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).   

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record in conjunction with his claims for increased rating for the cervical spine disability or thyroid disability.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  


ORDER

For the entire appeal period, entitlement to an increased disability rating of 20 percent for cervical spine degenerative changes is granted, subject to the law and regulations governing the payment of VA compensation benefits.  

Entitlement to a disability rating greater than 10 percent for the service-connected thyroid disability is denied.  


REMAND

The AOJ last reviewed the claims file in conjunction with the issues on appeal in a June 2015 supplemental statement of the case.  After this June 2015 supplemental statement of the case, and prior to transfer of the appeals back to the Board on April 29, 2016, a contracted examination with Dr. K., dated in April 2016, was received by the AOJ and submitted for translation.  The translated report shows evidence pertaining to the left knee and the lumbar spine and is relevant to these claims on appeal.  Because the AOJ has not reviewed and considered this additional relevant medical evidence, remand of these issues is warranted for the AOJ to review this evidence and issue a supplemental statement of the case.  See 38 C.F.R. §§ 19.31, 19.37(a).  

Further, the Veteran has contended, such as in an April 2016 and June 2007 Forms 21-8940, that a combination of his service-connected disabilities, specifically to include his lumbar spine and left knee disabilities, preclude his ability to secure and maintain employment.  The Board also notes that the Veteran has also reported, such as in an April 2008 statement, that he is unable to secure and maintain employment due to nonservice-connected psychiatric disability.   The matter of TDIU may depend on the ratings and functional impairments of the lumbar spine and left knee.  The matter of TDIU is therefore deferred pending action regarding the lumbar spine and left knee matters on appeal. 

Accordingly, the case is REMANDED for the following action:

After conducting any development deemed necessary by the AOJ, review all evidence received since the AOJ's last review of each issue still on appeal, including TDIU.  Then, adjudicate the claims on appeal, and furnish the Veteran and his representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


